DETAILED ACTION
This Office Action is in response to Applicant’s Application filed on July 9, 2020.  Claims 1-14 are pending presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the system does claim any hardware performing the steps of the system claim.

Claim Objections
Claims 2 and 9 are objected to because of the following informalities:  the acronym for BFT, PBFT, BFT-SMaRT, HotStuff and SMR must be spelled out before use.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zanpure et al (hereinafter, “Zanpure”, U.S. Pub. No. 2021/0303553) in view of Singh.
As per claims 1 and 8, Zanpure discloses a system and method for obtaining consensus on an event between nodes of a network, said system being configured in at least one network device having a processor, said processor, through execution of instructions stored in an operatively coupled memory, being configured to:
detect that said event (i.e. transfer request) relates to a transaction on a distributed ledger that is configured over said network (paragraph 0023; Zanpure discloses receiving a transfer request related to payment transaction on a distributed ledger), said transaction being initiated by a first node of said network (paragraph 0022; Zanpure discloses a sender node initiating the transaction), said first node having a unique identifier associated therewith (paragraph 0023; Zanpure discloses authenticating the identity of the sender node), wherein the transaction is mapped to said unique identifier to indicate source of said transaction (paragraph 0022: Zanpure discloses storing the record state of each transaction in the distributed ledger); and
identify, from amongst the nodes of said network, at least one validation node capable of governing and/or validating said transaction (paragraph 0024: Zanpure discloses a validator node for validating said transaction).

obtain, using said at least one validation node, pluggable consensus on said transaction, said pluggable consensus being obtained using a consensus mechanism selected from plurality of pre-stored consensus mechanisms, said selection being done based on security and throughput attributes extracted from said transaction.
Singh discloses protecting sensitive data in a distributed ledger system using blockchain hierarchies comprising:
obtain, using said at least one validation node (paragraph 0024; Singh discloses a validating node), pluggable consensus on said transaction, said pluggable consensus being obtained using a consensus mechanism selected from plurality of pre-stored consensus mechanisms (paragraph 0024; Singh discloses pluggable consensus using a consensus algorithms to be applied), said selection being done based on security and throughput attributes extracted from said transaction (paragraphs 0024 and 0025: Singh discloses validating transactions based on using a consensus algorithm agreed upon by the nodes).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Zanpure to incorporate or implement a pluggable consensus using consensus algorithm against transaction in order to validate or invalidate each transaction.
As per claims 3 and 10, Zanpure discloses:
wherein said at least one validation node is identified based on geographical attributes associated with said transaction (paragraph 0023).
As per claims 4 and 11
wherein said at least one validation node is identified based on volume of transactions initiated by said source, or volume of transactions that said source is part of (paragraph 0028).
As per claims 5 and 12, Zanpure discloses:
wherein said at least one validation node is identified based on a number of nodes that form part of, or get impacted by said transaction  (paragraphs 0024 and 0029).
As per claims 6 and 13, Zanpure discloses:
wherein said at least one validation node is identified based on trust between nodes that form part of said transaction  (paragraphs 0024 and 0029).
As per claims 7 and 14, Zanpure discloses:
wherein said at least one validation node is selected from a plurality of validation nodes configured in the network, said plurality of validation nodes being configured in a hierarchical architecture so as to be used to validate/govern a plurality of transactions based on attributes of said transactions (paragraph 0024).

Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zanpure et al (hereinafter, “Zanpure”, U.S. Pub. No. 2021/0303553) in view of Singh and in further view of Shirley et al (hereinafter, “Shirley”, U.S. Pub. No. 2021/0273993).
As per claims 2 and 9, Zanpure in view of Singh discloses the invention substantially as claims discussed above.
However, Zanpure does not explicitly disclose:
wherein said consensus mechanism is selected from any or a combination of BFT, PBFT, BFT-SMaRT, HotStuff, and SMR.
Shirley discloses a decentralized computation system architecture based on node specialization comprising:
wherein said consensus mechanism is selected from any or a combination of BFT, PBFT, BFT-SMaRT, HotStuff, and SMR (paragraph 0013, lines 19-22).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Zanpure in view of Singh by incorporating or implementing performing a Byzantine fault tolerance (BFT) consensus algorithm for the purpose of validating a number of access nodes that determined one or more transactions were well performed in a timely and efficient manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA T JACOBS whose telephone number is (571)272-4004. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/LASHONDA T JACOBS/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        



ltj
January 14, 2022